                               UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF MISSOURI
                                    WESTERN DIVISION

   MARK A. LEVIN                                         )
                          Plaintiff,                     )
   v.                                                    )       Case No. 4:21-cv-151
                                                         )
   UNITED STATES OF AMERICA                              )
                   Defendant                             )

                                              COMPLAINT

        COMES NOW the plaintiff, by counsel, and for his complaint and causes of action states and

   alleges as follows:

1. Plaintiff Mark A. Levin is, and at all relevant times to this action has been, a resident of Kansas

   City, Jackson County, Missouri.

2. Plaintiff’s injuries herein described result from the operation by an employee of the Government,

   specifically the United States Postal Service, of a motor vehicle while acting within the scope of

   her employment.

3. This Court has jurisdiction in this action pursuant to 28 U.S.C. § 1346(b), as this matter is brought

   pursuant to the Federal Tort Claims Act.

4. Venue is proper in this district pursuant to 28 U.S.C. § 1402(b) because this is the district where

   the plaintiff resides or where the act or omission at issue occurred.

5. Plaintiff presented an administrative claim to the Chief Counsel, Torts General Law Service

   Center, USPS National Tort Center in accordance with 29 C.F.R. § 912 et seq. on September 8,

   2020.

6. The USPS National Tort Center confirmed receipt of the administrative claim effective as of

   September 8, 2020 by its letter dated September 23, 2020.




                                          1
              Case 4:21-cv-00151-GAF Document 1 Filed 03/10/21 Page 1 of 3
7. The administrative claim has been left without final disposition by the appropriate federal agency

   for at least six months after it was filed, permitting suit to be instituted without final action on the

   claim pursuant to 28 U.S.C. § 2675(a) since failure of the agency to make final disposition of a

   claim within six months after it is filed shall be deemed a final denial.

8. All conditions precedent to filing suit have been performed or have occurred.

9. On April 10, 2019, Plaintiff was operating his vehicle in a lawful manner along State Line Road.

10. Plaintiff was lawfully stopped in traffic with his blinker on and flashing, awaiting to make a left

   turn from State Line Road in Leawood, Kansas into the parking lot of Rockhurst Highschool in

   Kansas City, Missouri.

11. Brandi Watson was driving a United States Postal Service truck marked number 0232671 (the

   “USPS Truck”).

12. Plaintiff’s vehicle was struck from the rear by the USPS Truck operated by Brandi Watson.

13. Brandi Watson owed a duty to Plaintiff to use reasonable care in the operation of a motor vehicle

   including the USPS Truck.

14. Brandi Watson violated her duty of care and was negligent in the operation of the USPS Truck by:

           a. Driving at an excessive speed;

           b. Failing to keep a careful lookout;

           c. Failing to keep her vehicle under control;

           d. Failing to keep a proper lookout for other vehicles;

           e. Driving at a speed greater than is reasonable under the conditions and hazards then

               existing;

           f. Following another vehicle more closely than is reasonable, having due regard for the

               speed of such vehicle and the traffic upon and the condition of the highway;




                                          2
              Case 4:21-cv-00151-GAF Document 1 Filed 03/10/21 Page 2 of 3
           g. Failing to avoid colliding with other vehicles on the roadway.

15. The collision between the vehicles was solely and proximately caused by the negligence of Brandi

   Watson.

16. As a direct and proximate result of Defendant’s negligence, Plaintiff sustained severe, permanent,

   and disabling injuries and has incurred and will continue to incur medical expenses, pain and

   suffering, and other damages.

17. Brandi Watson was acting within the scope and course of her employment with the Defendant in

   that she was preforming services for which she was employed and/or was doing anything

   reasonably incidental to the employment, and as such, the Defendant is responsible and liable for

   her actions.

           WHEREFORE, Plaintiff prays for judgment against Defendant in an amount that is

   reasonable to compensate him for his injuries and damages, for his costs, and for such other and

   further relief as the Court may deem just, fair, and equitable.


                                                 Respectfully Submitted by:

                                                 BEAM-WARD, KRUSE, WILSON & FLETES, LLC

                                                 /s/ Richard S. Fisk
                                                 RICHARD S. FISK, MO # 61286
                                                 8645 College Boulevard, Suite 250
                                                 Overland Park, Kansas 66210
                                                 (913) 339-6888/ (913) 339-9653 (Fax)
                                                 rfisk@bkwflaw.com
                                                 ATTORNEY FOR PLAINTIFF




                                          3
              Case 4:21-cv-00151-GAF Document 1 Filed 03/10/21 Page 3 of 3
